DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 have been rejected. 
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a system, claims 15-20 are directed to a computer program product, and claim 21 is directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
Claims 1-20
The claims recite marketing with referral tracking. Specifically, the claims recite “generating a first… identifier related to a first user account;” “storing data associated with a provenance of the first…identifier;” and “receiving data indicating an interaction on a remote [entity] by a second user account with a publication of the first digital media identifier on the remote [entity],” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of assigning a referral code for a user to share with others, storing referral activities associated with the user, receiving data on another user interaction with the referral code, which is a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a first digital media identifier, a remote software platform, a system, one or more processors, a non-transitory computer-readable medium including one or more sequences of instructions, a computer program product, a non-transitory computer-readable medium having a computer-readable program code, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of “generating a first… identifier related to a first user account;” “storing data associated with a provenance of the first…identifier;” and “receiving data indicating an interaction on a remote [entity] by a second user account with a publication of the first digital media identifier on the remote [entity].”  The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a first digital media identifier, a remote software platform, a system, one or more processors, a non-transitory computer-readable medium including one or more sequences of instructions, a computer program product, a non-transitory computer-readable medium having a computer-readable program code to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of marketing with referral tracking. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of “generating a first… identifier related to a first user account;” “storing data associated with a provenance of the first…identifier;” and “receiving data indicating an interaction on a remote [entity] by a second user account with a publication of the first digital media identifier on the remote [entity].” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction processing with marketing with referral tracking. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7, 9-14, 16-20 further describe the abstract idea of marketing with referral tracking. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  
Claims 2, 9 and 16
Additional limitation, “due to the received interaction data, generating a second…identifier related to the second user account, wherein the second…identifier comprises one or more encoded portions referring to the first…identifier; and storing data associated with a provenance of the second…identifier” as recited in claims 2, 9 and 16 respectively, further recites the abstract idea of marketing with referral tracking because it describes assigning a second referral code to the second user by referring the second referral code to the upstream referral code, and does not improve the functioning of a computer nor does it improve a technology or technical field. Furthermore, the additional elements, a second digital media identifier, merely use a computer or processor to automate and/or implement the abstract idea and does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the dependent claims are also not patent eligible.
Claims 3, 10 and 17
Additional limitation, “receiving a transaction request related to the second…identifier”, further recites the abstract idea of marketing with referral tracking because it describes receiving a request from the second referral. Furthermore, the additional elements, decoding one or more portions of the second digital media identifier and identifying the first digital media identifier from the one or more decoded portions of the second digital media identifier, merely use a computer or processor to automate and/or implement the abstract idea and does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the dependent claims are also not patent eligible.
Claims 4, 11 and 18
Additional limitation, “assessing one or more payment rules associated with the first…identifier;” “accessing the provenance of the first…identifier;” “accessing the provenance of the second…identifier;” “identifying at least one payment rule that attributes a first transaction allocation to the provenance of the first…identifier;” and “identifying at least one payment rule that attributes a second transaction allocation to the provenance of the second…identifier”, further recites the abstract idea of marketing with referral tracking because it describes accessing and identifying referral payout rules for user referral activities and does not improve the functioning of a computer nor does it improve a technology or technical field. 
Claims 5, 12 and 19
Additional limitation, “determining a first network fee for the first user account resulting from applying the first transaction allocation to a transaction cost identified in the transaction request;” “determining a second network fee for the second user account resulting from applying the second transaction allocation to the transaction
cost identified in the transaction request”, further recites the abstract idea of marketing with referral tracking because it describes calculating referral payouts for user referral activities and does not improve the functioning of a computer nor does it improve a technology or technical field. 
Claims 6 and 13 
Additional limitation, “storing an indication that the first…identifier corresponds to the first user account;” and “storing an indication of an external publication of the first…identifier,” further recites the abstract idea of marketing with referral tracking and does not improve the functioning of a computer nor does it improve a technology or technical field. 
Claims 7, 14 and 20 
Additional limitation, “prior to the publication of the first…identifier on the remote [entity]: receiving an identification of the remote [entity] from the first user account;” and “storing an indication that the first…identifier corresponds to the external publication,” further recites the abstract idea of marketing with referral tracking and does not improve the functioning of a computer nor does it improve a technology or technical field. 
Therefore, the dependent claims are also not patent eligible. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of marketing with referral tracking. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Claim 21
The claim recites marketing with referral tracking. Specifically, the claim recites “receiving…a request from a first user account of the attribution [entity] for generation of a first…identifier that references product data accessible via the attribution [entity];” “generating…the first…identifier with at least one encoded portion representing the first user account and at least one encoded portion identifying the product data;” “storing…at a first [entry] in a…ledger, the first…identifier in association with provenance data;” “receiving…an indication of an interaction with a publication of an instance of the first …identifier at a first remote [community], the digital media identifier published on the first remote [community] by a first [community] user account that corresponds to the first user account;” “determining…the interaction is associated with a second [community] user account that corresponds to a second user account of the attribution [entity];” “detecting…the interaction is associated with a request from the second user account for generation of a second…identifier that references the product data;” “generating…the second…identifier with at least one encoded portion representing the second user account and at least one encoded portion identifying the first…identifier, the first [entry] in the…ledger referenceable by a decoded portion of the second…identifier that identifies the first…identifier;” and “storing…at a second [entry] in the…ledger, the second…identifier in association with second provenance data” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of assigning a first referral code associated with a product to a first user to share with others, storing referral activities associated with the first user in a ledger, receiving data on a second user interaction with the first referral code, assigning a second referral code associated with the product to the second user by marking a referral relationship between the first referral code and the second referral code, and updating the ledger, which is a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a system comprising one or more processors, a non-transitory computer-readable medium including one or more sequences of instructions, an attribution software platform, a first digital media identifier, a first location in a persistent ledger, a first remote social network software platform, a first social network user account, a second social network user account, a second digital media identifier, a second location in the persistent ledger, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of “receiving…a request from a first user account of the attribution [entity] for generation of a first…identifier that references product data accessible via the attribution [entity];” “generating…the first…identifier with at least one encoded portion representing the first user account and at least one encoded portion identifying the product data;” “storing…at a first [entry] in a…ledger, the first…identifier in association with provenance data;” “receiving…an indication of an interaction with a publication of an instance of the first …identifier at a first remote [community], the digital media identifier published on the first remote [community] by a first [community] user account that corresponds to the first user account;” “determining…the interaction is associated with a second [community] user account that corresponds to a second user account of the attribution [entity];” “detecting…the interaction is associated with a request from the second user account for generation of a second…identifier that references the product data;” “generating…the second…identifier with at least one encoded portion representing the second user account and at least one encoded portion identifying the first…identifier, the first [entry] in the…ledger referenceable by a decoded portion of the second…identifier that identifies the first…identifier;” and “storing…at a second [entry] in the…ledger, the second…identifier in association with second provenance data.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a system comprising one or more processors, a non-transitory computer-readable medium including one or more sequences of instructions, an attribution software platform, a first digital media identifier, a first location in a persistent ledger, a first remote social network software platform, a first social network user account, a second social network user account, a second digital media identifier, a second location in the persistent ledger,  to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction processing with verification. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of “receiving…a request from a first user account of the attribution [entity] for generation of a first…identifier that references product data accessible via the attribution [entity];” “generating…the first…identifier with at least one encoded portion representing the first user account and at least one encoded portion identifying the product data;” “storing…at a first [entry] in a…ledger, the first…identifier in association with provenance data;” “receiving…an indication of an interaction with a publication of an instance of the first …identifier at a first remote [community], the digital media identifier published on the first remote [community] by a first [community] user account that corresponds to the first user account;” “determining…the interaction is associated with a second [community] user account that corresponds to a second user account of the attribution [entity];” “detecting…the interaction is associated with a request from the second user account for generation of a second…identifier that references the product data;” “generating…the second…identifier with at least one encoded portion representing the second user account and at least one encoded portion identifying the first…identifier, the first [entry] in the…ledger referenceable by a decoded portion of the second…identifier that identifies the first…identifier;” and “storing…at a second [entry] in the…ledger, the second…identifier in association with second provenance data.”  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of marketing with referral tracking. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-17, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mischuk et al. (US 2014/0025478A1 (“Mischuk”)).
Regarding claims 1, 8 and 15, Mischuk teaches a computer-implemented method comprising
generating a first digital media identifier (Mischuk: Fig. 1A, ‘message 185’, Fig. 7B ‘URL 770’) related to a first user account; (Mischuk: Fig. 1A, step 3, Fig. 6, step 606, Fig. 7A, Fig. 7B; ¶¶11-12, 44-45, 89, 92 (“…fist digital media identifier (“a sharing identifier”)”); claim 7)
storing data associated with a provenance of the first digital media identifier; and (Mischuk: Fig. 1A, steps 1/2 ‘opt in’, Fig. 3 ‘data 302’, Fig. 4, step 412, Fig. 10; ¶¶28, 34, 36, 74-75, 80, 106)
receiving data indicating an interaction on a remote software platform by a second user account with a publication of the first digital media identifier on the remote software platform. (Mischuk: Fig. 1A, step 6 ‘track share’, Fig. 4, steps 408/410; Fig. 9; ¶¶13, 48, 80, 90-91, 93; claim 9)
For claims 8 and 15, Mischuk teaches:
a system comprising one or more processors, and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the system to perform operations comprising (Mischuk: Fig. 1A/1B 'system 100'; ¶¶39-40)…
a computer program product comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to (Mischuk: Fig. 1A/1B 'system 100'; ¶¶39-40)…
Regarding claims 2, 9 and 16, Mischuk teaches the method of claim 1, the system of claim 8 and the computer program product of claim 15. Furthermore, 
Mischuk teaches 
due to the received interaction data, generating a second digital media identifier related to the second user account (Mischuk: Fig. 1B, step 9 ‘message 187’; ¶¶14, 47, 51, 89), wherein the second digital media identifier comprises one or more encoded portions referring to the first digital media identifier; and (Mischuk: Fig. 1B ‘message 187’, Fig. 7B ‘URL 770’; ¶¶58) 
storing data associated with a provenance of the second digital media identifier. (Mischuk: Fig. 1B, steps 7/8 ‘opt in’, Fig. 3 ‘data 302’, Fig. 4, step 412, Fig. 10; ¶¶28, 34, 36, 74-75, 80, 106)
Regarding claims 3, 10 and 17, Mischuk teaches the method of claim 1, the system of claim 8 and the computer program product of claim 15. Furthermore, 
Mischuk teaches 
receiving a transaction request related to the second digital media identifier; (Mischuk: Fig. 1C, step 15; ¶¶14, 57)
decoding one or more portions of the second digital media identifier; and (Mischuk: Fig. 1C, step 16; ¶¶58-59)
identifying the first digital media identifier from the one or more decoded portions of the second digital media identifier. (Mischuk: Fig. 1C, step 16, Fig. 10; ¶¶58-59)
Regarding claims 6 and 13, Mischuk teaches the method of claim 1, the system of claim 8. Furthermore, 
Mischuk teaches:
wherein storing data associated with a provenance of the first digital media identifier (Mischuk: Fig. 1A, steps 1/2 ‘opt in’, Fig. 3 ‘data 302’, Fig. 4, step 412, Fig. 10; ¶¶28, 34, 36, 74-75, 80, 106)).
storing an indication that the first digital media identifier corresponds to the first user account; and (Mischuk: Fig. 1A, steps 1/2 ‘opt in, Fig. 3 ‘data 302’; ¶¶39-43, 74-75)
storing an indication of an external publication of the first digital media identifier. (Mischuk: Fig. 1A, step 3, Fig. 3 ‘data 302’, Fig. 7A, items 704/706/708/710; ¶¶9, 44-45, 48, 74-75, 80)
Regarding claims 7, 14 and 20, Mischuk teaches the method of claim 1, the system of claim 8 and the computer program product of claim 15. Furthermore, 
Mischuk teaches:
prior to the publication of the first digital media identifier on the remote software platform: (Mischuk: Fig. 7A, items 704/706/708/710; ¶91)
receiving an identification of the remote software platform from the first user account; and  (Mischuk: Fig. 7A, items 704/706/708/710; ¶¶91, 93)
storing an indication that the first digital media identifier corresponds to the external publication. (Mischuk: Fig. 3 ‘data 302’, Fig. 7A/7B 'message 760'; ¶¶13, 72, 74-75, 80, 93)
Regarding claim 21, Mischuk teaches a system (Mischuk: Fig. 1A/1B 'system 100') comprising one or more processors, and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the system to perform operations comprising: (Mischuk: Fig. 1A/1B 'system 100'; ¶¶39-40)
receiving, at an attribution software platform (Mischuk: Fig. 1A/1B 'CRM 110/platform 120'), a request from a first user account of the attribution software platform for generation of a first digital media identifier that references product data accessible via the attribution software platform; (Mischuk: Fig. 1A, steps 1/2 'opt in'; ¶¶9, 41-43)
generating, by the attribution software platform, the first digital media identifier (Mischuk: Fig. 1A, ‘message 185’, Fig. 6, step 606, Fig. 7B ‘URL 770’) with at least one encoded portion representing the first user account and at least one encoded portion identifying the product data; (Mischuk: Fig. 1A, step 3, Fig. 6, step 606, Fig. 7A, Fig. 7B ‘URL 770’; ¶¶11-12, 44-45, 89, 91-92 (“…first digital media identifier (“a sharing identifier”)…first user account (“an influencer identifier”)…one encoded portion identifying the product data (“message528”)), 106; claim 7)
storing, by the attribution software platform, at a first location in a persistent ledger (Mischuk: Fig. 10 ‘record 1001’; ¶106), the first digital media identifier in association with provenance data, (Mischuk: Fig. 1A, steps 1/2 ‘opt in’, Fig. 3 ‘data 302’, Fig. 4, step 412, Fig. 10; ¶¶28, 34, 36, 74-75, 80, 106)
receiving, at an attribution software platform, an indication of an interaction with a publication of an instance of the first digital media identifier at a first remote social network software platform (Mischuk: Fig. 1A, step 6 ‘track share’, Fig. 4, steps 408/410; Fig. 9; ¶¶13, 48, 80, 90-91, 93; claim 9), the digital media identifier published on the first remote social network software platform by a first social network user account that corresponds to the first user account; (Mischuk: Fig. 1A, step 6 ‘track share’, Fig. 4, steps 408/410; Fig. 9; ¶¶46, 80)
determining, by the attribution software platform, the interaction is associated with a second social network user account that corresponds to a second user account of the attribution software platform; (Mischuk: Fig. 1B, 'social network platform 140' 'user device 160', step 7 'opt in'; ¶¶14, 49)
detecting, at the attribution software platform, the interaction is associated with a request from the second user account for generation of a second digital media identifier that references the product data; (Mischuk: Fig. 1B, step 7 'opt in' 'user 2, device 160'; ¶14 (second sharing event))
generating, by the attribution software platform, the second digital media identifier with at least one encoded portion representing the second user account and at least one encoded portion identifying the first digital media identifier and the first location in the persistent ledger (Mischuk: Fig. 1B, step 9 ‘message 187’, Fig. 7B ‘URL’, Fig. 10; ¶¶14, 47, 51, 58, 89, 106)…
storing, by the attribution software platform, at a second location in the persistent ledger, the second digital media identifier in association with second provenance data. (Mischuk: Fig. 10, 'record 1002'; ¶106)
Mischuk does not explicitly teach “…the first location in the persistent ledger referenceable by a decoded portion of the second digital media identifier that identifies the first digital media identifier.” However, the claimed expression, “…the first location in the persistent ledger referenceable by a decoded portion of the second digital media identifier that identifies the first digital media identifier,” does not move to distinguish over prior art as the expression does not affect the recited system structurally or functionally.

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mischuk as applied to claim 1 further in view of Karczewski (US 2010/0306041A1 (“Karczewski”)).
Regarding claims 4, 11 and 18, Mischuk teaches the method of claim 1, the system of claim 8 and the computer program product of claim 15. Furthermore, 
Mischuk teaches 
accessing [tracking data] associated with the first digital media; (Mischuk: Fig. 10, Fig. 11, step 1102, Fig. 12; ¶¶82-84, 91, 106-108)
accessing the provenance of the first digital media identifier; (Mischuk: Fig. 3 ‘data 302’, Fig. 4 step 412; Fig. 10, Fig. 11, step 1102;¶¶ 80, 106-108)
accessing the provenance of the second digital media identifier; (Mischuk: Fig. 3 ‘data 302’, Fig. 4 step 412; Fig. 10, , Fig. 11, step 1102;¶¶ 80, 106-108)
Mischuk teaches accessing tracking data (‘earned media’) associated with the first digital media (‘influencer’) (Mischuk: Fig. 10, Fig. 11, Fig. 12; ¶¶82-84, 91, 106-1080. Mischuk does not explicitly teach the following limitations, however, in the same field of endeavor, Karczewski teaches:
…one or more payment rules associated with the first digital media; (Karczewski: Fig. 2 'first participant 110'; ¶¶6, 17, 25-26, TABLE 1, 32)
identifying at least one payment rule that attributes a first transaction allocation to the provenance of the first digital media identifier; and (Karczewski: Fig. 2 'first participant 110'; ¶¶6, 17, 25-26, TABLE 1, 32)
identifying at least one payment rule that attributes a second transaction allocation to the provenance of the second digital media identifier. (Karczewski: Fig. 2, ‘second participant 120'; ¶¶6, 25-26, TABLE 1, 32)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mischuk to include the support of identifying payment rules attributing transaction allocations, as disclosed in Karczewski, for distributing portions of the referral generation fees to the referral sources according to the relationship of the referral source (Karczewski: ¶13).
Regarding claims 5, 12 and 19, Mischuk in view of Karczewski teaches the method of claim 1, the system of claim 8 and the computer program product of claim 15. Furthermore, 
Karczewski teaches wherein identifying at least one payment rule that attributes a first transaction allocation to the provenance of the first digital media identifier comprises:
determining a first network fee for the first user account resulting from applying the first transaction allocation to a transaction cost identified in the transaction request; and (Karczewski: Fig. 2, ‘first participant 110'; ¶¶6, 25-26, TABLE 1, 32)
wherein identifying at least one payment rule that attributes a second transaction allocation to the provenance of the second digital media identifier comprises:
determining a second network fee for the second user account resulting from applying the second transaction allocation to the transaction cost identified in the transaction request. (Karczewski: Fig. 2, ‘second participant 120'; 6, 25-26, TABLE 1, 32)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BEN-REUVEN (US 2021/0119785A1) teaches decentralized protocol for maintaining cryptographically proven multi-step referral networks.
Han (KR 2002-0082955) teaches a method for providing influencer marketing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685